Citation Nr: 1008685	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and L. M.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to January 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  By that rating action, the RO denied 
service connection for a seizure disorder.  The Veteran 
appealed the RO's rating action to the Board.  

In March 2008, the Veteran and L. M. testified before the 
undersigned Veterans Law Judge at the RO in St. Petersburg, 
Florida. A copy of the hearing transcript has been associated 
with the claims file.  

In April 2008, the Board remanded the claim to the RO for 
additional development, primarily to obtain Social Security 
Administration (SSA) records.  The requested records have 
been obtained and associated with the claims file.  As will 
be discussed in the decision below, no further development is 
necessary and the claim is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and probative evidence is 
against a finding that the Veteran has a seizure disorder 
that was incurred or aggravated during military service.





CONCLUSION OF LAW

The criteria for service connection for a seizure disorder 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See, also, the United States Court of Appeals 
for Veterans Claims (Court) decision in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

In a February 2005 preadjudication letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the service connection claim 
decided in the decision below.  The RO also specified what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his service connection claim.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

A February 2005 letter to the Veteran provided complete VCAA 
notice as to the service connection claim was provided prior 
to the appealed March 2006 rating action.  Pelelgrini, supra. 

On March 3, 2006, during the pendency of the appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
Veteran status, existence of a disability, connection between 
the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
A June 2006 letter informed the Veteran of the Dingess 
elements.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.  The Veteran's service treatment records have been 
associated with the claims file.  Post-service VA and private 
medical reports, along with statements and testimony of the 
Veteran, his friends and family and service representative 
have also been obtained and associated with the claims file.  
In addition, in April 2008, the Board remanded the instant 
claim to obtain the Veteran's SSA records.  These records 
were obtained and have been associated with the claims file

VA examined the Veteran to determine the etiology of his 
seizure disorder, to include its relationship, if any, to his 
period of active military service.  This examination was 
conducted in April 2006.  A copy of the examination report is 
contained in the claims file.  The Board finds that the VA 
has met its duty to assist the Veteran in obtaining a medical 
examination. McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that VA has substantially complied with the 
Board's April 2008 Remand directives for the service 
connection issue decided in the decision below.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision on the claim for 
service connection for a seizure disorder.

II.  Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

III.  Merits Analysis 

The Veteran contends that his currently diagnosed seizure 
disorder is a result of head trauma sustained during his 
period of military service.  (See March 2008 Transcript (T.) 
at page (pg.) 3).   

The private and VA medical evidence of record reflects that 
the Veteran has been diagnosed with a seizure disorder.  (See 
April 2006 VA examination report).  Thus, the Veteran's claim 
hinges on whether there is competent medical evidence of 
record showing that his currently diagnosed seizure disorder 
is etiologically related to, or had its onset during, his 
period of active military service, as alleged by him.  The 
preponderance of the evidence of record indicates that the 
Veteran's seizure disorder was not incurred during his period 
of military service, and the claim is denied.

The Veteran's service treatment records (STRs) reflect that 
in November 1972, he sustained a laceration to his forehead.  
The Veteran was noted to have "passed out" in the hallway 
and was found lying down in the supine position with his legs 
elevated with a blanket on him.  He was transferred to 
sickbay.  Upon arriving at sickbay in November 1972, the 
Veteran's speech was slightly slurred.  He denied being 
drunk.  His pupils were equally reactive to light.  He 
demonstrated good coordination and grip.  His verbal comments 
were accurate.  He was admitted to the ward as a "sleeper."  
A notation entered the next morning indicated that the 
Veteran had sustained a "mild concussion last PM."  The 
Veteran complained of having headaches, somnolence, nausea, 
and vomiting.  A neurological examination was unremarkable 
except for some somnolence.  An impression of cerebral 
concussion was entered.  The Veteran was prescribed bed rest 
with an elevated head.  

Subsequent craniotomy checks were all within normal limits 
(e.g., the Veteran's pupils were relative to light and 
stimulus equally without drainage from the ears and nose, 
strength to extremities was strong and equal, and he 
demonstrated a normal motor response.).  The remainder of the 
Veteran's STRs, to include a January 1974 service discharge 
examination report, are devoid of any residuals of head 
trauma.  The Veteran's head, face, neck, and scalp were 
evaluated as "normal" at discharge.  

There are private and VA medical opinions in support of and 
against the Veteran's claim that his currently diagnosed 
seizure disorder is related to head trauma sustained during 
military service.  For the reasons stated below, the Board 
finds that the April 2006 VA orthopedic examiner's opinion, 
which tends to rule out a causal nexus to service, is the 
more probative.

When evaluating competing medical opinions it is the province 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same, and in so doing, to 
also accept certain medical opinions over others.  See Evans 
v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The fact that a Veteran has received regular treatment from a 
physician is certainly a consideration in determining the 
probative value of that doctor's opinions and conclusions.  
This notwithstanding, the Court has declined to adapt a 
"treating physician rule" under which a treating physician's 
opinion would presumptively be given greater weight than that 
of a VA examiner or another doctor.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 
467, 471- 73 (1993).

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the Veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Also significant is whether the 
examining medical provider had a sufficiently clear and well- 
reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
Veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).  

However, the Court has held that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

An April 2006 VA examination report reflects the most 
thorough and factually supported opinion of record, given 
that it directly considered each of the potential causes of 
the claimed seizure disorder as a basis for relating the 
disorder claimed to service.  Following a present physical 
evaluation, as well as a claims file review, to include the 
above-referenced in-service head trauma, and head trauma 
sustained after two post-service motor vehicle accidents 
(e.g., 1998 (noted by the examiner as "1997") and July 
2000), the examiner concluded "[t]his Veteran's seizure 
disorder is not as likely caused by or the result of the head 
injury he sustained aboard the Navy ship."  

In formulating his opinion, the April 2006 VA examiner 
specifically referenced a February 2001 report, prepared by 
Veteran's treating physician, T. C. M., M. D.  In that 
report, Dr. T. C. M. indicated that he had been treating the 
Veteran for a seizure disorder that was a result of  a July 
2000 motor vehicular trauma.  As referenced by Dr. T. C. M., 
and as indicated by the April 2006 VA examiner, a present 
electroencephalogram (EEG) of the Veteran was abnormal, 
whereas prior to the July 2000 motor vehicle accident, it was 
normal.  

As correctly indicated by the April 2006 VA examiner, there 
is a record of two post-service motor vehicle accidents--
February 1998 and July 2000.  As result of these two 
accidents, the Veteran sustained head trauma and, in 1998, 
loss of consciousness.  The February 1998 medical record 
shows that a computed tomography scan of he head was without 
contrast; although, there was no documented residual injury, 
and the accident was the result of a "low speed" incident.  
The Veteran did not manifest any headaches as a result of the 
accident.  An assessment of multiple abrasions/contusion was 
entered.  (See February 1998 report, prepared by Lee Memorial 
Hospital).  

The April 2006 VA examiner's report did not expressly discuss 
the above-cited February 1998 medical report.  However, and 
as indicated above, the April 2006 VA examiner thoroughly 
discussed reports, prepared by T. C. M., M., D., containing 
the Veteran's admission that his "episodes of loss of 
consciousness" began after the July 2000 post-service motor 
vehicle accident, as well as clinical findings of an abnormal 
EEG after the above-referenced accident, whereas it was 
normal prior thereto.  (See, August, September and October 
2000 reports, prepared by T. C. M., M. D.)  The April 2006 VA 
examiner, specifically referenced Dr. T. C. M.'s equivocal 
opinion that there "may be" a causal relationship to the 
Veteran's subsequent development of a seizure disorder and 
the July 2000 motor vehicle accident. 

In comparison to the April 2006 VA examiner's opinion, which 
is grounded in review of the treatment history, evidence in 
favor of the Veteran's claim includes a September 2006 
opinion, provided by T. C. M., M. D.  In that report, Dr. T. 
C. M. stated, "It is my opinion that his seizure disorders 
are related and connected to the service injury in the 
1970s."  Dr. T. C. M. further indicated that the Veteran had 
developed seizures after he had hit the left frontal region 
of his head onboard a ship during military service.  

However, Dr. T. C. M. provided no medical reasoning nor 
rationale for this opinion, which is contrary to his prior 
statement that he began to treat the Veteran for a seizure 
disorder after he was involved in a July 2000 post-service 
motor vehicular accident.  Moreover, this opinion is 
undermined by the above-cited EEG findings, as well as the 
Veteran's own statement that he began to experience 
"episodes of loss of consciousness" after the 1998 post-
service motor vehicle accident.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim).

Accordingly, the April 2006 VA examination report is 
considered to provide the most probative determination on 
whether the present seizure disorder is attributable to the 
Veteran's period of military service.  The Veteran has also 
provided several contentions in support of this claim which 
have been taken into account.  Since he is a layperson 
without a medical background, the statements provided on the 
issue of causation cannot be determinative and would require 
corroboration through competent medical evidence.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for a 
seizure disorder is being denied.  Since the preponderance of 
the evidence is unfavorable, the benefit-of- the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Service connection for a seizure disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


